Citation Nr: 0832018	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  04-17 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right eye 
disorder (claimed as loss of vision), to include as secondary 
to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for a left eye disorder 
(claimed as decreased vision and presbyopia), to include as 
secondary to service-connected diabetes mellitus type II.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for a skin disorder (claimed as jungle rot).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 
(bilateral eye disorders) and April (skin disorder) 2003 by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  

The veteran testified at a video conference hearing before 
the undersigned in February 2006.  A transcript of that 
hearing is associated with the claims file.  

In May 2006, this case was remanded for additional 
development and adjudication.  This having been completed, 
the matter has been returned to the Board for further review.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a skin disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence is against a showing that the 
veteran's right eye Non-Arteritic Ischemic Optic Neuropathy 
(NAION) and exotropia or bilateral myopia with presbyopia is 
due to an injury or other event or incident of the veteran's 
period of active service, or due to a service-connected 
disability.

2.  The medical evidence demonstrates that the veteran has 
early onset cataracts in both eyes as secondary to service-
connected diabetes mellitus. 


CONCLUSIONS OF LAW

1.  Right eye NAION and exotropia, and bilateral myopia with 
presbyopia were not incurred in or aggravated by service, may 
not be presumed to have been incurred in service, and were 
not proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Early onset cataracts in both eyes are the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

By way of a letter dated in June 2006, the veteran was 
furnished notice of the type of evidence needed in order to 
substantiate the claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was also generally informed that he 
should send to VA evidence in his possession that pertains to 
the claims and advised of the basic law and regulations 
governing the claims, the cumulative information and evidence 
previously provided to VA (or obtained by VA on the veteran's 
behalf), and provided the basis for the decisions regarding 
the claims.  The veteran was provided with adequate notice of 
the evidence which was not of record, additional evidence 
that was necessary to substantiate the claims, and he was 
informed of the cumulative information and evidence 
previously provided to VA, or obtained by VA on his behalf.  

Here, the Board notes that VA provided complete VCAA notice 
with respect to the veteran's claims after the initial 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the December 2007 
supplemental statement of the case and prior to the 
certification of the veteran's case to the Board.  The Board 
also finds that the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
All the VCAA notice was not provided prior to issuance of the 
rating decision on appeal as the notice regarding what 
information and evidence was needed to establish a disability 
rating and an effective date was not provided until the March 
2006 VCAA letter.  However, the Board finds that the veteran 
was not prejudiced by this timing error as the denial of the 
service connection claims in this appeal renders moot any 
question as to the appropriate disability rating or effective 
date to be assigned.

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records and reports, VA examinations, 
the veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

Entitlement to service connection for a right eye disorder 
(claimed as loss of vision), to include as secondary to 
service-connected diabetes mellitus type II.

Entitlement to service connection for a left eye disorder 
(claimed as decreased vision and presbyopia), to include as 
secondary to service-connected diabetes mellitus type II.

II. Analysis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection may arise if the disease is manifested to a degree 
of 10 percent within a year following discharge from service.  
38 C.F.R. §§ 3.307, 3.309.  Further, service connection may 
be granted for disability proximately due to or the result of 
a service-connected disability and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  38 C.F.R. 
§ 3.310(a), (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

The veteran was granted service connection for diabetes 
mellitus in January 2002.  He claims that he has developed 
right and left eye disabilities as a result of the diabetes 
mellitus.

The medical evidence in this case reflects several variously 
diagnosed eye-related disorders.  These include right eye 
optic disc edema (Dr. Kane in April 2000), bilateral 
hypoplastic tilted optic nerve heads and right eye optic 
atrophy (The Eye Institute of the Pennsylvania College of 
Optometry [Eye Institute] in May 2001), right eye 
nonarteritic ischemic optic neuropathy [NAION] secondary to 
diabetes mellitus, hypertension and hyperplastic nerves (Eye 
Institute in August 2002), and right eye intermittent 
exotropia and left eye strabismic amblyopia (VA optometry 
clinic in August 2003).  

A June 2003 letter from Dr. Volpe, a private ophthalmologist, 
indicated that the veteran recently suffered an attack of 
ischemic optic neuropathy.  He mentioned that diabetes 
mellitus was among the disorders well-recognized risk 
factors.  He added that while he believed that diabetes 
mellitus was a risk factor for the veteran's ischemic optic 
neuropathy event, it was beyond his expertise to comment as 
to whether there existed an etiologic relationship between 
the veteran's diabetes mellitus and his ischemic optic 
neuropathy.

A May 2004 VA progress note, which reflected a diagnosis of 
stable NAION, included the examiner's comment that the 
veteran's diabetes mellitus is a "risk factor" for his eye 
disorder, but not a "direct cause."  

The report of an April 2005 VA optometry examination addendum 
notes that a VA physician had reviewed numerous eye-related 
examination reports, both VA and private.  He indicated that 
the veteran's loss of right eye vision was due to optic 
atrophy secondary to NAION.  He added that possible 
"contributing factors" included the veteran's medical 
history of nonrecurrent syphilis, ETOH abuse, and diabetes.  
The physician added that diabetes was a "risk factor" for 
this type of neuropathy but that it was not a "direct 
cause."  The physician concluded by opining that it was less 
likely as not that the veteran's service-connected diabetes 
caused the veteran's right eye vision loss.  

At his February 2006 hearing before the undersigned, the 
veteran, in essence, claimed that the above-mentioned April 
2005 VA opinion concerning the lack of an etiological 
relationship between his service-connected diabetes mellitus 
and his right eye problems, was "inadequate."  

The Board found that the conflicting medical assessments 
regarding an etiological relationship between the service-
connected diabetes mellitus type II and the variously 
diagnosed right and left eye disorders must be reconciled.  
As such, the Board remanded the claims in part in order that 
the veteran may be afforded a VA examination in connection 
with the claims. 

The veteran was afforded this examination in January 2007.  
In June 2007, an addendum was provided by Dr. A.A., O.D., 
Chief of Optometry.  Dr. A.A. indicated that after reviewing 
the veteran's claims file and the 2007 examination, it was 
his opinion that the veteran had the following eye problems: 
(i) early onset cataracts secondary to diabetes OU, (ii) Non-
Arteritic Ischemic Optic Neuropathy (NAION), less than 50% 
chance of being caused by Diabetes, (iii) Diabetes  without 
Diabetic Retinopathy OU, (iv) Hypertension without 
Hypertensive Retinopathy, (v) constant right exotropia OD 
secondary to loss of vision due to NAION OD, and (vi) myopia 
OU with presbyopia not secondary to diabetes.   

Based on the foregoing, the Board finds that service 
connection for diabetic retinopathy and hypertensive 
retinopathy is not warranted.  The medical evidence in this 
case does not support a finding that the veteran currently 
has these conditions.  And without a currently-diagnosed 
disability, a claim of service connection for these 
conditions cannot be sustained.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The Board also finds that the medical evidence is against a 
finding that right eye NAION and exotropia, or bilateral 
myopia with presbyopia, are related to the veteran's service 
or his service-connected diabetes mellitus.  The veteran's 
records do not indicate eye disabilities in service or within 
one year of service and Dr. A.A., the Chief of Optometry, 
found, after reviewing the claims file, that while the 
constant right eye exotropia was secondary to loss of vision 
due to NAION in the right eye, neither the NAION itself nor 
the myopia in both eyes were secondary to the veteran's 
diabetes.  

At this point, the Board notes that the medical assessments 
regarding an etiological relationship between the service-
connected diabetes mellitus type II and the variously 
diagnosed right and left eye disorders are sometimes 
conflicting.  One report noted that diabetes mellitus was a 
risk factor for the veteran's eye disorders, noting that it 
was beyond the physician's expertise to comment as to whether 
there existed an etiologic relationship between the veteran's 
diabetes mellitus and his eye conditions.  Others indicated 
that the veteran's diabetes mellitus is a "risk factor" for 
his eye disorder, but not a "direct cause."  And the April 
2005 VA optometry examiner concluded that it was less likely 
as not that the veteran's service-connected diabetes caused 
the veteran's right eye vision loss.

In this case, the Board finds that the opinion of Dr. A.A., 
who reviewed the claims file and is the Chief of Optometry, 
should carry the most weight in this case.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S.Ct. 1251 
(2000) (it is not error for the Board to value one medical 
opinion over another, as long as a rationale basis for doing 
so is given); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators).  See also Black v. Brown, 10 Vet. App. 297, 
284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

In this regard, the Board notes that, while the veteran has 
indicated that he believes that his eye disabilities are 
related to his diabetes mellitus, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

Therefore, in regards to the diagnoses of right eye NAION and 
exotropia and bilateral myopia with presbyopia, the Board has 
determined that application of the evidentiary equipoise rule 
is not required because the preponderance of the evidence is 
against the claim.

However, the Board notes that Dr. A.A. did find that the 
veteran had early onset cataracts in both eyes as a result of 
his diabetes mellitus.  Under the circumstances, service 
connection is warranted for early onset cataracts in both 
eyes on a secondary basis.  38 C.F.R. § 3.310.  


ORDER

Entitlement to service connection for right eye NAION and 
exotropia or bilateral myopia with presbyopia is denied.

Entitlement to service connection for early onset cataracts 
as secondary to service-connected diabetes mellitus is 
granted.  


REMAND

Whether new and material evidence has been received which is 
sufficient to reopen a claim of entitlement to service 
connection for a skin disorder (claimed as jungle rot).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

In this case, the record reflects that the veteran was 
afforded a VA examination in August 2003, after the April 
2003 rating decision which determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran was diagnosed with tinea pedis and candidal 
intertrigo - conditions that were noted to be common and 
resulting from sweating a lot and being unable to change 
clothing or socks.  The conditions were also noted to be 
aggravated by situations of heat or constant moisture.  No 
nexus opinion was offered and the examiner did not indicate 
that the veteran's claims file had been reviewed in 
connection with the claim.  The Board notes that once VA 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 
(2001) (emphasizing the Board's duty to return an inadequate 
examination report "if further evidence or clarification of 
the evidence . . . is essential for a proper appellate 
decision").

In view of the above, the case is REMANDED to the RO via the 
AMC for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his skin disorder.  The 
veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner is to 
indicate in the report whether the file 
was reviewed.  The examiner should opine 
whether it is at least as likely as not 
that any diagnosed skin disorder is 
related to the veteran's active service.  
A complete rationale for any opinion 
expressed must be provided.  
        
2.  Readjudicate the issue on appeal.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


